     Case 3:18-cv-01189-GPC-LL Document 78 Filed 07/07/20 PageID.1375 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    ELIZABETH CUEVAS, individually and                 Case No.: 18-CV-1189-GPC-LL
      on behalf of all others similarly situated,
12
                                        Plaintiff,       ORDER SETTING VIDEO
13                                                       MANDATORY SETTLEMENT
      v.                                                 CONFERENCE AND ISSUING
14
                                                         UPDATED PROCEDURES
      CONAM MANAGEMENT
15
      CORPORATION, et al.,
16                                   Defendants.
17
           On June 25, 2020, District Judge Curiel referred this matter for settlement
18
     proceedings to this Court. (Doc. No. 27.) Having coordinated with counsel for the Parties,
19
     the Court hereby ORDERS the Parties to appear via Zoom video conference for a
20
     mandatory settlement conference (“MSC”) on Wednesday, August 12, 2020 at 10:00
21
     a.m., consistent with Chief Judge Order No. 32, which, in part, suspends Local Rule 16.1’s
22
     requirement for personal appearances in settlement proceedings in light of the ongoing
23
     COVID-19 pandemic. To that end, the Parties shall lodge, no later than Wednesday,
24
     August 5, 2020, their confidential settlement statements with supporting documents, if
25
     any, to this Court’s Chambers’ electronic address: efile_gallo@casd.uscourts.gov.
26
27         To facilitate the video conference, IT IS HEREBY ORDERED:
28         1.     The Court will use its official Zoom video conferencing account to hold the

                                                     1
                                                                               18-CV-1189-GPC-LL
     Case 3:18-cv-01189-GPC-LL Document 78 Filed 07/07/20 PageID.1376 Page 2 of 4



 1   MSC. IF YOU ARE UNFAMILIAR WITH ZOOM: Zoom is available on computers
 2   through a download on the Zoom website (https://zoom.us/meetings) or on mobile devices
 3   through the installation of a free app.1 Joining a Zoom conference does not require creating
 4   a Zoom account, but it does require downloading the .exe file (if using a computer) or the
 5   app (if using a mobile device). Participants are encouraged to create an account, install
 6   Zoom and familiarize themselves with Zoom in advance of the MSC.2 There is a cost-free
 7   option for creating a Zoom account.
 8         2.     Prior to the start of the MSC, the Court will e-mail each MSC participant an
 9   invitation to join a Zoom video conference. Again, if possible, participants are encouraged
10   to use laptops or desktop computers for the video conference, as mobile devices often offer
11   inferior performance. Participants shall join the video conference by following the
12   ZoomGov Meeting hyperlink in the invitation. Participants who do not have Zoom
13   already installed on their device when they click on the ZoomGov Meeting hyperlink
14   will be prompted to download and install Zoom before proceeding. Zoom may then
15   prompt participants to enter the password included in the invitation. All participants will
16   be placed in a waiting room until the MSC begins.
17         3.     Each participant should plan to join the Zoom video conference at least five
18   minutes before the start of the MSC to ensure that the MSC begins promptly at 10:00 a.m..
19   The Zoom e-mail invitation may indicate an earlier start time, but the MSC will begin
20   at the Court-scheduled time.
21         4.     Zoom’s functionalities will allow the Court to conduct the MSC as it
22   ordinarily would conduct an in-person MSC. That is, the Court will begin the MSC with
23   all participants joined together in a main session. After an initial discussion in the main
24
25
26   1      If possible, participants are encouraged to use laptops or desktop computers for the
27   video conference, as mobile devices often offer inferior performance.
     2      For help getting started with Zoom, visit: https://support.zoom.us/hc/en-
28   us/categories/200101697-Getting-Started
                                                  2
                                                                                18-CV-1189-GPC-LL
     Case 3:18-cv-01189-GPC-LL Document 78 Filed 07/07/20 PageID.1377 Page 3 of 4



 1   session, the Court will divide participants into separate, confidential sessions, which Zoom
 2   calls Breakout Rooms.3 In a Breakout Room, the Court will be able to communicate with
 3   participants from a single party in confidence. Breakout Rooms will also allow parties and
 4   counsel to communicate confidentially without the Court.
 5         5.     No later than 5:00 p.m. on Tuesday, August 4, 2020, counsel for each party
 6   shall send an e-mail to the Court at efile_gallo@casd.uscourts.gov containing the
 7   following:
 8                a.     The name and title of each participant, including all parties and party
 9         representatives with full settlement authority, claims adjusters for insured
10         defendants, and the primary attorney(s) responsible for the litigation;
11                b.     An e-mail address for each participant to receive the Zoom video
12         conference invitation; and
13                c.     A telephone number where each participant may be reached so that
14         if technical difficulties arise, the Court will be in a position to proceed telephonically
15         instead of by video conference. (If counsel prefers to have all participants of their
16         party on a single conference call, counsel may provide a conference number and
17         appropriate call-in information, including an access code, where all counsel and
18         parties or party representatives for that side may be reached as an alternative to
19         providing individual telephone numbers for each participant.)
20         6.     All participants shall display the same level of professionalism during the
21   MSC and be prepared to devote their full attention to the MSC as if they were attending in
22   person. Because Zoom may quickly deplete the battery of a participant’s device, each
23   participant should ensure that their device is plugged in or that a charging cable is readily
24   ///
25   ///
26
27
     3    For more information on what to expect when participating in a Zoom Breakout
28   Room, visit: https://support.zoom.us/hc/en-us/articles/115005769646
                                                    3
                                                                                   18-CV-1189-GPC-LL
     Case 3:18-cv-01189-GPC-LL Document 78 Filed 07/07/20 PageID.1378 Page 4 of 4



 1   available during the video conference.
 2   Dated: July 7, 2020
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              4
                                                                        18-CV-1189-GPC-LL
